Citation Nr: 0316040	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  00-18 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to March 18, 1999.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
prior to February 9, 2000.

3.  Entitlement to a rating in excess of 70 percent for PTSD 
from February 9, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to March 1971.  This case is before the Board of 
Veterans Appeals (Board) from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland California, which granted service connection for 
PTSD, rated 30 percent from the effective date of service 
connection, February 2, 1999.  A June 1999 rating decision 
granted a temporary total rating under 38 C.F.R. § 4.29 from 
March 18, 1999 through May 1999.  A June 2000 rating decision 
increased the rating for the PTSD from 50 percent, effective 
June 1, 1999; and a July 2002 rating decision increased the 
rating to 70 percent, effective February 9, 2000.  All 
"stages" of the rating except for the period of a temporary 
total rating based on hospitalization are at issue. 

The veteran has relocated and his file is now based at the 
Denver, Colorado RO.  While the veteran had requested a 
hearing, in a May 2003 letter he withdrew the request.


FINDINGS OF FACT

1.  Prior to March 18, 1999 symptoms of the veteran's PTSD 
produced reduced reliability and productivity. 

2.  Prior to February 9, 2000, symptoms of the veteran's PTSD 
did not result in deficiencies in most areas.

3.  Symptoms of the veteran's PTSD have not produced total 
occupational and social impairment.




CONCLUSIONS OF LAW

1.  A 50 percent rating is warranted for the veteran's PTSD 
for the period prior to March 18, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Code 9411 
(2002).

2.  A rating in excess of 50 percent for PTSD is not 
warranted prior to February 9, 2000.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Code 9411 
(2002).

3.  A rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.130, Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.   

The Board finds that VA has fully complied with the mandates 
of the VCAA.  Well-groundedness is not an issue.  The 
appellant was provided copies of the decisions explaining the 
bases for the ratings assigned.  The veteran and his 
representative were advised of the applicable laws and 
regulations in a July 2000 Statement of the Case (SOC), an 
August 2002 Supplemental Statement of the Case (SSOC), and 
through VA correspondence, including a March 2002 letter 
advising them of the VCAA.  These communications clearly 
explained his rights and responsibilities and advised him 
what evidence was of record, and what type of evidence could 
substantiate his claims.  Furthermore, the SOC, SSOC and the 
March 2002 letter outlined the veteran's and VA's respective 
responsibilities in the development of the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  VA arranged 
for recent VA examinations and the evidence of record is 
sufficient to address the issues at hand.  

Factual Background

From December 1998 through January 6, 1999 (prior to the 
periods of time in question), the veteran was hospitalized at 
a VA facility for treatment of polysubstance abuse, substance 
induced mood disorder and PTSD.  The Global Assessment of 
Functioning (GAF) score on discharge was 55.  The discharge 
summary indicated that the veteran had a long history of 
polysubstance abuse and that this was his first inpatient or 
outpatient treatment for psychiatric problems.  Findings on 
mental status examination included: adequate grooming and 
hygiene; good eye contact; depressed mood (self-described); 
labile and irritable affect with intermittent tearfulness; 
linear speech with no derailment, tangentiality or 
circumstantiality; and no evidence of psychomotor agitation 
or retardation.  The veteran denied suicidal/homicidal 
ideation, auditory and visual hallucinations, and grandiose 
or paranoid delusions.  He was started on Depakote for his 
PTSD and anger and impulse lability.  He responded well and 
at discharge his energy and mood were both excellent.  
Recommendations were that the veteran be discharged to Brief 
Partial Hospitalization Program (BPHP) followed by Alcohol 
and Substance Abuse Treatment Center or addiction treatment 
service (ATS).

From January 6, 1999 to February 3, 1999 the veteran was in 
the BPHP.  On February 3, 1999, he was admitted for a 45-day 
ATS rehabilitation program for alcohol and methamphetamine 
dependence.  From March 18, 1999, he was hospitalized for 
PTSD for a 60-day period at the VA Menlo Park National 
Center.  

On VA psychiatric examination in May 1999, one week prior to 
release, the veteran gave a history of drug and alcohol abuse 
since his tour of duty in Vietnam and indicated that he had 
been clean and sober since December 1998 when he began 
treatment.  It was noted that he took mood stabilizing, 
anxiolytic, sleeping medication as well as Antabuse.  On 
mental status evaluation the veteran indicated that he had 
intrusive memories, but that they have become less frequent 
unless he encountered triggers.  He indicated that with the 
medication, nightmares had diminished to about once a month.  
He noted that he had flashback-like experiences, usually 
triggered by some event, and that he avoided people and 
things that reminded him of Vietnam.  He had dissociative 
forgetting but denied survivor guilt or perpetrator guilt.  
He had a foreshortened sense of future, and indicated that 
with medication he had less difficulty falling asleep.  He 
was irritable, with some difficulty concentrating, but 
indicated that his new medicine was helpful.  He was also 
hypervigilant and had an acute startle response.  He was 
alert and oriented.  His short-term memory was good for three 
out of four items after three minutes.  His long-term memory 
was superficially intact.  Serial 7s were done slowly, 
carefully and accurately.  He denied auditory or visual 
hallucinations and (within the context of the interview) did 
not appear to have a formal thought disorder.  His affect 
appeared slightly constricted, and his mood was mildly 
dysphoric with prominent anxiety.  He described himself as 
feeling pretty good with a lot of anxiety.  He gave a history 
of a suicide attempt about five years previously, but denied 
current suicidal ideation.  The diagnoses were PTSD, alcohol 
abuse, amphetamine abuse.  His GAF score due to PTSD alone 
was 60.  The overall GAF score, taking into account the 
substance abuse, was 40.  The examiner indicated that the 
veteran appeared to have symptomatology that was causing him 
moderate impairment in his functional level.  

A May 1999 VA hospital discharge summary shows diagnoses of 
PTSD with alcohol and methamphetamine dependence in early 
full remission.  Mental status examination on admission 
revealed that the veteran was moderately depressed and very 
anxious.  His thinking was linear and not exceptionally 
distractible.  There were no psychotic symptoms, no manic 
symptoms and no cognitive impairment.  It was noted that he 
cried with combat themes.  During hospitalization he 
participated in the full program of the PTSD residential 
rehabilitation unit.  It was determined by the treatment team 
that the veteran was not appropriate to go into the pre-focus 
and war zone focus groups due to his high level of anxiety 
and the panic-like attacks he experienced when confronted by 
stressful situations.  He was discharged stable and improved.  
Moderate and definite further improvement was noted with an 
increase in Buspirone dose.

The veteran attended regular outpatient treatment sessions 
from June 1999 through January 2000.  Findings included:  
oriented times 3, cooperative, polite, grooming and dress 
casual and appropriate, speech pressured and rapid (June 
1999); reports use of "speed" a week and a half ago, denies 
suicidal or homicidal ideation (July 1999); and active and 
attentive in group discussion about recognizing PTSD 
symptoms, denies suicidal and homicidal ideation or use of 
drugs or alcohol (August 1999).  The veteran reported 
methamphetamine use in December 1999 and requested inpatient 
detox program.  He reported depression, auditory 
hallucinations of voices from the past, anxiety, 
irritability, and recent suicidal ideation.  He was cleared 
for admission to detox in December 1999.  Records of the 
December 1999 detox treatment show that withdrawal symptoms 
were reported.  A January 2000 record from a PTSD group 
session reflects that the veteran participated in the group, 
provided and received feedback, and was interacting 
effectively.  Another January 2000 record shows that the 
veteran had discussions with regard to his homeless situation 
and the potential for rehabilitation at the Palo Alto 
Domiciliary.  He stated that he was involved in the OATS 
program, and was ready to return to work.  Subsequent January 
2000 records show attendance in ATS sessions and PTSD group 
sessions.  It was noted that the veteran was able to interact 
with other group members and facilitators effectively and 
appropriately.  

A February 2000 record from the mental health clinic shows 
diagnoses of PTSD with depression and Bipolar disorder.  With 
regard to substance abuse, it was noted that the veteran had 
been clean and was starting a new life when he had a relapse 
in December 1999.  He reportedly struggled with loneliness 
and cried when discussing feelings of being vacant inside.  
He indicated that he was taking his medications, but had been 
disorganized, with a labile affect.  There were times when he 
saw things out of the corner of his eyes when nothing was 
there.  He denied suicidal or homicidal ideation and alcohol 
or drug use since December 1999.  On mental health assessment 
in March 2000, the veteran reported mood swings from anxiety 
to depression, as well as PTSD symptoms including nightmares, 
hyperarousal, intrusive thoughts, isolation, and hearing 
buddies calling him.  Mental status examination revealed that 
the veteran was somewhat labile in that the content of his 
speech brings on anxiety and tearfulness fairly easily.  
There were no signs of perceptual or cognitive deficits.  The 
veteran was oriented times three; he had good attention and 
completed serial 7s.  He had good recent memory and denied 
any problems with long-term memory.  His insight and judgment 
overall were fair to poor.  The diagnosis was PTSD and 
substance dependence in sustained full remission.  The GAF 
scale score was 50.  

On VA examination in April 2000, it was noted that the 
veteran had been unemployed for the last five years, and did 
not have a girlfriend.  On mental status examination, he was 
cooperative and maintained good eye contact.  His thinking 
processes were clear and goal-directed.  His affect tended to 
be a little bit sad, but his mood was stable.  His speech was 
of normal volume, tone and cadence.  He was casually dressed 
and his hygiene was good.  Signs and symptoms of PTSD were 
affirmed.  The veteran noted that the symptoms became quite 
severe when he was not on his medications.  They include 
flashbacks, nightmares, waking up in cold sweats, feeling 
psychically numb, and avoiding the many different things that 
might remind him of Vietnam.  He became overwhelmed and 
started to cry when talking about Vietnam and his PTSD 
symptoms.  He had markedly diminished interest in many 
activities, and was noted to be terribly socially isolated.  
He could be irritable without his medicine, had difficulty 
concentrating, and liked to be alone because of 
hypervigilance.  Additionally, he had many signs and symptoms 
of bipolar disorder.  Racing thoughts were noted to be quite 
bothersome without medication.  He occasionally acted in a 
very impulsive fashion when they occurred.  He could feel 
energized, then swing to the depressive phase of things with 
rumination, a problem sleeping at night, feelings of 
helplessness and hopelessness, decreased weight and appetite 
and occasional suicidal ideation.  The examiner noted that 
clearly the veteran had significant PTSD that was reasonably 
kept in check by his medications.  Underlying bipolar 
disorder was also found.  The medications for PTSD were the 
same medications that he would take for bipolar disorder.  
The diagnoses were moderate PTSD, bipolar disorder in 
substantial remission, and amphetamine/alcohol dependence in 
substantial remission.  His GAF scale score secondary to PTSD 
alone was noted to be 60.  Coupled with the bipolar disorder 
it was 50.  

On the most recent VA examination, in April 2002, it was 
noted that the veteran was employed part time managing a 
landfill, and had been fired from a previous job in 2000 
because he could not get along with his boss.  He was seen 
for treatment about once every three months, and had not been 
psychiatrically hospitalized in the last two years.  
Medications included BuSpar and Depakote.  He had started 
using alcohol again, but had not restarted methamphetamine 
use.  He was described as kind of a loner, and he did not 
have any hobbies or interests; however, he did have some 
people with whom he was friendly.  He reported difficulty 
sleeping, noting that he slept only four to six hours a 
night.  He lived in the basement of a house and spent days 
(when not working) and evenings watching TV.  The examiner 
noted that the veteran had crying spells, was easily moved at 
times, felt hopeless, helpless and at times suicidal, was 
lonely or irritable at times, and could over react in 
situations.  

On mental status examination the veteran was quite fidgety 
during the interview but cooperative.  His speech was normal 
in rate and volume.  His flow of associations was not 
tangential.  He was focused and used language somewhat 
concretely.  There was no evidence of soft signs of psychosis 
and no frank delusional or hallucinatory experiences.  Cause 
and effect thinking was maintained.  There was no homicidal 
ideation, but some suicidal ideation, with no imminent plan.  
He was oriented to time, place, and person.  Recent and 
remote memory were grossly intact and judgment seemed 
adequate for the situation.  He reported nightmares about 
Vietnam and occasional activation of his memories by movies 
or talking with veterans.  He tried to avoid thinking and 
feeling about these things and had evidence of survivor 
guilt.  The diagnoses were chronic PTSD, alcohol dependence, 
and methamphetamine abuse, currently in remission.  The GAF 
score for PTSD was 56; the GAF score for alcohol use was 56.  
The combined GAF score was 56, related to difficulty with 
sleep, fatigue, chronic irritability, social isolation, 
hopelessness, helplessness, suicidal ideation, survivor 
guilt, intrusive thoughts, and recurrent nightmares.    

Analysis

At the outset it is noteworthy that this appeal is from a 
rating that granted service connection and assigned the 
initial rating for PTSD.  Accordingly, "staged" ratings may 
be assigned, if warranted by the evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO has assigned staged 
ratings, and the Board will consider the propriety of each 
stage.

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

The General Rating Formula for Mental Disorders provides:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication. . . 
. . . . . . . . . . . . . . . . . . . . 
10

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). .  . . 
. . . . 30
 
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating in excess of 30 percent for PTSD prior to March 18, 
1999.

At the outset, it is noteworthy that prior to March 18, 1999, 
the veteran's PTSD was sufficiently severe as to warrant his 
acceptance into an inpatient VA PTSD treatment program.  
While the scheduled admission date was March 18, 1999, the 
Board finds it reasonable to assume that the PTSD was 
sufficiently disabling to warrant hospitalization not just on 
the date of admission, but also earlier, when hospital 
admission was being considered.  The Board finds that the 
symptoms warranting a 50 percent rating on hospital discharge 
were likely present during the brief appellate period (from 
February 2, 1999) preceding hospital admission.  Hence, a 50 
percent rating is warranted from February 2, 1999, the 
effective date of the award of service connection.   

A rating in excess of 50 percent for PTSD prior to February 
9, 2000.

Medical records from this period indicate that the veteran 
attended ongoing sessions for PTSD and substance abuse 
treatment.  He relapsed into substance abuse in July 1999 and 
again in December 1999, after which time he was admitted into 
a detox program.  While records from this time period reflect 
some increase in symptoms following methamphetamine use in 
December 1999 (reports of depression, anxiety, auditory 
hallucinations, irritability, and suicidal ideation) as well 
as subsequent withdrawal symptoms, they do not show an 
increase in symptoms of PTSD, itself.  In January 2000, the 
veteran reported that he was involved in the OATS program and 
was ready to return to work.  Aside from an increase in 
symptoms following drug usage (which cannot be considered, 
because they arose from misconduct) the records from this 
time period do not reflect that PTSD symptoms resulted in 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  While pressured 
speech was noted during an outpatient treatment session prior 
to his relapse into substance abuse, there was no report of 
obsessional rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  Hence, a rating in excess 
of 50 percent for PTSD prior to February 9, 2000 is not 
warranted.

A rating in excess of 70 percent for PTSD from February 9, 
2000.

The RO increased the rating for the veteran's PTSD to 70 
percent effective February 9, 2000.  While the Board the 
basis for the increase and the basis for the effective date 
assigned are not altogether clear, those matters are not 
before the Board, and the focus of attention is on whether a 
total scheduler rating is warranted for PTSD from February 9, 
2000 (or, for that matter, at any time during the appellate 
period).  

Examination reports show the veteran's GAF scale score has 
ranged from 50 to 60 since February 9, 2000.  These scores 
are indicative of moderate to severe symptoms including 
suicidal ideation, occasional panic attacks, few friends, and 
conflicts with peers or complaints or co-workers.  On the 
most recent examination in April 2002, the examiner found 
that the veteran suffered from difficulty with sleep, 
fatigue, chronic irritability, social isolation, 
hopelessness, helplessness, suicidal ideation, survivor 
guilt, intrusive thoughts, and recurrent nightmares.  These 
symptoms do not reflect total occupational and social 
impairment warranting a total schedular rating.  To the 
contrary, records show that the veteran is presently working 
part time managing a landfill, and that he enjoys friendly 
interaction with, at least, some of his fellow co-workers.  
Furthermore, the examiner found that the veteran's speech was 
normal in rate and volume, that flow of associations was not 
tangential, that there was no evidence of soft signs of 
psychosis, that he had no frank delusional or hallucinatory 
experiences, that cause and effect thinking was maintained, 
that there was no homicidal ideation, that he was oriented to 
time, place, and person, that recent and remote memory were 
grossly intact, and that judgment seemed adequate for the 
situation.  

With no evidence of total impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or serious memory loss, a 
100 percent rating is not warranted.


ORDER

A 50 percent rating is granted for PTSD for the period prior 
to March 18, 1999, subject to the regulations governing 
payment of monetary awards.

A rating in excess of 50 percent for PTSD prior to February 
9, 2000 is denied.

A rating in excess of 70 percent for PTSD is denied.


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

